Citation Nr: 1705408	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus. 

3. Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus. 

4. Entitlement to an initial compensable disability rating prior to September 20, 2010, and in excess of 20 percent from September 20, 2010, forward, for right lower extremity peripheral neuropathy associated with type II diabetes mellitus. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  Effective May 3, 2010, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board clarifies the issues on appeal are correct as listed on the title page. The RO denied service connection for major depressive disorder in an August 2009 rating decision. In a May 2010 correspondence, the Veteran indicated that he was requesting service connection for PTSD, and enclosed contemporaneous VA treatment records; this correspondence was construed as a new claim of service connection and not a Notice of Disagreement or new and material evidence with respect to the August 2009 denial of service connection. While the Veteran's correspondence did not mention the August 2009 rating decision or express disagreement, it is clear that his intention was to receive service-connected disability compensation for his mental health symptoms, however diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The Veteran's May 2010 correspondence is more appropriately construed as new and material evidence relating to original denial of service connection. New and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); see also 38 C.F.R.  
§ 3.400(q)(1). Therefore, despite a December 2011 rating decision that denied reopening of a claim of service connection for major depressive disorder, the August 2009 rating decision remained pending, and is the correct rating decision from which that issue is based.

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities (Rating Schedule) to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in December 2015; therefore, the acquired psychiatric claim is governed by the DSM-5. 

While the record contains several VA psychiatric examinations with addenda medical opinions, and clinical treatment records, all utilized the DSM-IV criteria. While there is consensus among these records that the Veteran satisfied the diagnostic criteria under DSM-IV for major depressive disorder, there is disagreement as to whether the Veteran satisfied the criteria for PTSD. Therefore, a remand is needed to clarify the Veteran's correct diagnosis under the DSM-5 criteria and to reconcile the conflicting medical opinions regarding a diagnosis of PTSD. 

Regarding the claim for erectile dysfunction, a new VA examination is needed as there is conflicting medical evidence regarding the etiology of this disability. Specifically, two VA examiners have opined that the Veteran's erectile dysfunction was diagnosed one month prior to the date of diagnosis of his diabetes mellitus, and therefore, could not be caused by his diabetes. Moreover, neither VA examiner addressed whether the erectile dysfunction was aggravated by the diabetes mellitus. In addition, while a private physician has, in part, linked the Veteran's erectile dysfunction to his diabetes mellitus and peripheral neuropathy, the physician also indicated that the Veteran's mental health symptoms, which are not currently service-connected, may be a contributing factor. 

Regarding the increased rating claims, since the last adjudication of the claims by the AOJ in the March 2013 Supplemental Statement of the Case, the Veteran filed for increased disability ratings for his diabetes mellitus and peripheral neuropathies. The resultant VA examinations reports were subsequently added to the claims file, but have not been initially reviewed by the AOJ in the context of the current appeal.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after February 2011.

3. Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner should identify all current acquired psychiatric diagnoses diagnosed under the DSM-5 diagnostic criteria. The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:  

a. IF A DIAGNOSIS OF PTSD IS PROVIDED, the VA examiner should provide the following opinion:

Did the Veteran's PTSD have its onset during service or is otherwise related to active service?

In rendering the above opinion, the VA examiner should identify the claimed stressor(s) that serve(s) as the basis for the diagnosis of PTSD, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity.

b. FOR ALL OTHER PSYHIATRIC DIAGNOSES, the VA examiner should provide the following opinions:

Did the acquired psychiatric disorder other than PTSD have its onset during service or is otherwise related to active service?

Is the acquired psychiatric disorder other than PTSD caused or aggravated by one or more service-connected disability?

If the opinion is that the acquired psychiatric disorder than PTSD was aggravated by one or more service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

c. THE VA EXAMINER'S ATTENTION IS CALLED TO his or her independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*In the May 1967 service separation examination report, the service physician documented a normal psychiatric examination. In the accompanying Report of Medical History form, the Veteran denied currently having, or ever having, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

*An April 2008 VA treatment record reflects that the Veteran reported insomnia, flashbacks, feeling troubled and concerned about old memories, anxious, sadness, and a history of self-harm. The VA clinician indicated that the Veteran showed signs of depression, anxiety, and suicidal ideation, and was referred to a psychiatrist for additional evaluation.

*A December 2008 VA psychiatric consultation report reflects a rule-out diagnosis of dysthymia. The VA psychiatrist indicated that the Veteran's mental disorder did not meet the DSM-IV criteria to establish a diagnosis of PTSD as he did not: describe in detail a severe traumatic incident; become anxious, distressed, or depressed when expressing his military experiences; and report intrusive, persistent, and/or distressing thoughts.

*A January 2009 VA psychiatric treatment record reflects a diagnosis of major depressive disorder. The VA psychiatrist also noted a diagnosis of anxiety, not otherwise specified, and indicated that the Veteran was most likely experiencing PTSD. The VA psychiatrist indicated that she agreed with the consulting psychiatrist's December 2008 opinion that the Veteran has a depression diagnosis, but "PTSD is commonly a comorbid condition[;] therefore, it is essential to consider it given his symptoms." Additional treatment records dated between June 2009 and April 2010 continue to reflect the opinion that the Veteran most likely demonstrates PTSD. 

*Private treatment records reflect that the Veteran was hospitalized between February and April 2010 for mental health treatment. The April 2010 discharge summary report lists major severe recurrent depression with psychotic features as the primary diagnosis, and that a diagnosis of PTSD should be ruled out. Under "acute stressors," the private therapist identified physical deterioration and military conflict trauma.

*Upon VA psychiatric examination in January 2011, the VA examiner diagnosed major depressive disorder, recurrent, moderate to severe with cognitive impairment. The VA examiner indicated that while the Veteran reported combat stressors of sufficient quality to satisfy the stressor criterion for PTSD under DSM-IV, he did not demonstrate sufficient symptomatology to satisfy the full diagnostic criteria. Notably, the VA examiner indicated that the Veteran demonstrated only one re-experiencing symptom and one increased arousal symptom. The VA examiner did not provide an opinion as to whether the Veteran's diagnosis was related to his reported combat experiences.

*In an October 2011 statement, the Veteran's treating mental health care provider indicated that the Veteran had been attending PTSD support group and individual therapy sessions since 2007. The VA clinician discussed the combat experiences described by the Veteran and his current symptomatology. The VA clinician concluded that "based on the [Veteran's] report [of] exposure to combat, his verbalizations of symptoms and the treatment record, we have been treating him for [PTSD]."

*In a November 2011 addendum opinion, the January 2011 VA examiner opined that it is less likely than not that the Veteran's major depressive disorder was caused by or the result of his active service in Vietnam. The VA examiner noted that although the Veteran reported that his symptoms are related to his Vietnam War experiences, available treatment records "fail to confirm that military stressors are associated with [the] Veteran's major depressive condition." The VA examiner opined that the "most probable stressor for depressive symptoms can be [his] unemployment status," noting that the Veteran has been unemployed since the 1980s. Regarding a diagnosis of PTSD, the VA examiner indicated that while treatment records provide a diagnosis of PTSD, there is no discussion in these records as to whether the Veteran actually satisfies the diagnostic criteria for PTSD.

*In an August 2012 supplemental opinion, the January 2011 VA examiner indicated that "there is no temporal relationship between diabetes mellitus onset ... and depressive symptomatology onset per Veteran's report." The VA examiner noted that diabetes mellitus was diagnosed in January 2008, but that the Veteran had reported symptoms of depression beginning in 2006.

*VA treatment records dated between September 2010 and August 2012 list diagnoses of major depressive disorder and PTSD.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the current erectile dysfunction.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner is asked to offer the following opinion:

Is the erectile dysfunction caused or aggravated by one or more service-connected disability, to include medications used to treat a service-connected disability?

If the opinion is that the erectile dysfunction was aggravated by one or more service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

For the purpose of this opinion, the VA examiner should consider the following disabilities as service-connected: diabetes mellitus, diabetic peripheral neuropathy of all four extremities, and neurodermatitis of the upper back. 

The VA examiner is advised that while diabetes mellitus was not formally diagnosed until one month after erectile dysfunction, symptoms of a disability can be present long before a diagnosis is made. In consideration of the common symptoms associated with diabetes mellitus, which are likely more patent that those associated with erectile dysfunction, and the proximity in the formal dates of diagnosis, the VA examiner should not rely solely on the dates of diagnosis as rationale for the requested opinion. 

If it is the examiner's opinion that the Veteran's acquired psychiatric disorder and/or medications used to treat the acquired psychiatric disorder caused, contributed to, or aggravate the erectile dysfunction, the VA examiner should express this opinion separate from the opinion regarding a relationship to the Veteran's service-connected disabilities. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Upon VA examination in April 2008, the VA examiner specifically denied the presence of genitourinary complications of the Veteran's diabetes.

*Upon VA genitourinary examination in June 2009, a VA examiner indicated that the most likely etiology of the erectile dysfunction was "endocrine disease." However, the VA examiner concluded that the erectile dysfunction is not caused by or a result of diabetes mellitus. As rationale, the VA examiner noted that the erectile dysfunction was present in December 2007, but the Veteran was not diagnosed with diabetes until January 2008.

*In an April 2011 statement, the Veteran's treating physician indicated that the Veteran reported current symptoms of decreased libido and sexual drive, erectile dysfunction, lack of concentration, sleep disorders, fatigue, irritability, and depression. The private physician indicated that "erectile dysfunction is a frequent complication in patients with diabetes mellitus and diabetic neuropathy" and found in patients that have been exposed to neurotoxins like Agent Orange. The physician concluded that "the sexual dysfunction [reported by the Veteran] is secondary to his primary medical conditions, diabetes mellitus and diabetic neuropathy, and probably worsen[ed] by the depressive disorder that affect[s] males with erectile dysfunction."

*Upon VA genitourinary examination in October 2011, a VA examiner indicated that the most likely etiology of the Veteran's erectile dysfunction was multiple risk factors, specifically, natural aging, hypertension, and medication use. The VA examiner noted that the diagnosis of erectile dysfunction (December 2007) pre-dated the diagnosis of diabetes mellitus (January 2008), and therefore, erectile dysfunction was not caused by or the result of his diabetes. In rendering her opinion, the VA examiner specifically referenced the opinions of the June 2009 VA examiner.

*Upon VA examination in April 2016, the VA examiner listed only peripheral neuropathy as a complication of the Veteran's diabetes.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




